PER CURIAM.
We deny the petition on the merits. Given the procedural posture in which this case has arrived at this Court, we take no further action. Upon a review of the record below, however, we do note that this petition originates from an order which granted a default judgment against some (but not all) of the corporate defendants. This default judgment was evidently granted upon the premise that these defaulted corporate defendants were not represented by counsel. That premise, however, appears to be incorrect, as the record provided by the parties evidences that all corporate defendants were in fact represented by counsel at the time the trial court granted the motion for default judgment. The motion to withdraw was filed some ten days after the motion for default judgment was granted. The motion to withdraw was granted in an order entered sixteen days after the motion for default judgment was granted.